OFFICE   OF   THE   ATTORNEY       GENERAL      OF   TEXAS
                                     AUSTIN




Haaarablo T. r(.l-rlmble,Ylrat Amslstant
State Suparlntadmt          of Public ln&ruction
Audin,      Tetxu




                                  Opinion     Ro.   o-7322          ... ,,,"

                                  Ho;   omDr8bipcf
                                        vimro om-



              we have yam    l&far
roqu8t 01 opinion or t&l8
Suprlntadmnt  of Schoala
loving qulmtlcn8 (quotin#3
l.lltorl&nt)r          ,~ -
                                                            B 0on8olldatod
                                                          amou.dat#d tic-
                                                                t D coaaoll-




              "Thor0 lm no lncMbt6das88 or any kind rgalnat con-
         molldatubDistrlat E nor vaa thccrrat the tlm L38txict
         I.>
           vitherav.
                                                                                   .?:!,
                                                                                       i




          “(b) 00 tb               @.ltlao of'twatiy (20), cw     l    maJorlty,
aithola~yq~           votnra af any aanon                         8~21001Cla-
*lot, or Indapnmbnt 8aboolblatrlat,-06:                             for the
vItb&avU             ~aomaalldataddiatriot,                   lf thw   (3) pars
bmm clam     Mter th mtm                         of tb8 *leotloc at *iah au&
dl~trieta~~ooruol~~,~CourPt;JJ'udlp~lla~
m 0HulWr     a~olaotlatoba     held la ttm dlatrlot&air-
                 TlmcolmtyJudguahu1glvouotloeorthm
zr--*of awl.~*lootIambJpuhlloatlQ of tha order In mom
aava~~rpubllabd    In tha countyfortwnty(i?O)claya mlar
to~~~Barlhiah~bel~tioM~ods~,s~pat-
iagun0U.u    of mah01oatIoc1 In th~dlatrIat*aIrhgtts
lleotIoo. T4nCamI8alozmraCourtahal.l~tltanwt#t
l8q uuwaa   Uu rrtum8 al 8wh 8lacUea, umd If tlaarotas
oaatlRuddelstrlataova~or1tylnfavoa.fvItladw-
                                                     Cewt&alltbelrrtbdIa-




     *~a~tbeutheltlo801tedwUdnklt18thrvall
aettld ruxa in ‘hrur that ttm 2dgiUa~   la autaaeis0-d
topwwribafotbr                       oePaolibr+ionmb4%.lasolutin,of
oohooldlatdat8.                    By this aau wtborlty It ta8y prwldr
ior tbvludrurl                      af-        aeiglnu bierIuteantbo      con-
aolIaAlmeaistHatlnmwhre-orIbad~u                                 1tdammvlw.
     'Tlmraforo, it la the oplnian at this brpurtdent that
una oh tJn orI@nrl dIatrlat.8in Y mmaelidation way vlth-
Erav rral uu 0onaolld*t1oa, vithout tm a~prwu     or a
r~rrj~~ltq
         or tb qmll.flod votmra of UAO antlm owaolIdatu7
dlatrlot, even though the bulldire far whloh .W                         entlm
In fonwr districta vould belong to such dlstrlots rZtar the
dIa8olutIenof the ConsolidatedDlstrlot, under authority of
tha daoIslon of the ComlaaIon of A peals In tha oaae of Roue-
ton v'.city of QOTU;USS, 229 8. w. P67.
           In regard to moaeedlnga under Section (b) of Art1010
2815, hovever, to allov vithdrmting diatrlota, lololy by a vote
of that part of the population residing in the vIthdrrvIngdin-
trIat,to aaquIra the evnerahlp of aahOOlbuildlng8 paid tor $r
the funds of the COnmOlldatedMmtrlot v0tild be manIfe8tly un-
just so long aa th, Conaolldatmd Matslot retained its status
and oontlnwd to bs reaponalble for the obllgatlenaInourred
b;r it a4 a c0tt80iiam matriot.     w8twd0x-0    bui8~8   that
the rulCng of our @Ior opinion that fewer diatrlots titbdrrv-
Ing lkoa a ConaolldatidDIatrIat   pursuant to Seotlon (b) of
Artlala 283.5do not aaquire title  to proparty of tim Conaoll-
dated Metriot, even though awh prormrty Is looated within the
boundarlee of the vlth&avlng diatrlot, la a correct atatownt
of the lau o? thIe Stat& &a It nov exists, atadt&t ruah ruling
abould ba, and la ritixnad.
           Your third qwatIon   la anawred in tb negative. Since
w   how   held   that,
                    tan&u tb lta tuto a and da~lalona oi tU8
State, coneolldatedMatrlct (E) remIn        the ovner of the aohool
buildingr In question, then the Bo&rd of CounQ school Trusteea
wouldhavo no autharitytoQte~            tha olmerahIp of rub
bulldlngr In event of ult!hdravUa    pursuant to 3eatlon (b) of
Artlole 2815, V.A.C.S.
                                          very truly yours
                         .io
                                     ATTORKRY OlmExuL OF TEXAS